Citation Nr: 0821904	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  03-35 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for head trauma.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for loss of balance.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The veteran had active service from December 1965 to 
September 1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2003 by the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO).

The veteran requested a formal hearing at the Regional Office 
in connection with the current claims.  The hearing was 
scheduled for June 2004, but the veteran cancelled the 
hearing that same month and made no attempt to reschedule the 
hearing.  Thus, the veteran's request for a hearing is 
considered to be withdrawn. 38 C.F.R. § 20.704(d) (2007).

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

1.  There is no evidence of record to show that the veteran 
sustained a head injury in service.

2.  Headaches, with subjective symptoms such as loss of 
balance, were not manifested during the veteran's military 
service, or for many years thereafter, and there is no 
competent, credible medical evidence of record linking such a 
disability to the veteran's active military service.
CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for head 
trauma are not met.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2007).

2.  The criteria for establishing service connection for 
headaches are not met.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2007).
  
3.  The criteria for establishing service connection for loss 
of balance are not met.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).
Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in January 2003 that fully 
addressed the notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
service connection claims and of the veteran's and VA's 
respective duties for obtaining evidence.  
 
The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the appellant's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, and he was 
provided, via an April 2008 letter, with notice of the type 
of evidence necessary to establish a disability rating and an 
effective date for the disabilities on appeal.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the United States 
Court of Appeals for Veterans Claims (Court) has stated that 
this element establishes a low threshold and requires only 
that the evidence "indicates" that there "may" be a nexus 
between the current disability or symptoms and the veteran's 
service.  The types of evidence that "indicate" that a 
current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus, but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the first element to be addressed when 
determining whether a VA examination is required to 
substantiate the veteran's service connection claims is 
whether there is competent evidence of a current disability.  
The medical records indicate that the veteran has headaches 
with subjective symptoms such as loss of balance.  The second 
element to be addressed is whether the evidence establishes 
that the veteran suffered an in-service event, injury or 
disease.  In this case, the veteran claims that he sustained 
a head injury in service which subsequently caused headaches 
and loss of balance.  However, the service treatment records 
do not reflect any treatment for a head injury, headaches, or 
loss of balance.  The third element is whether the evidence 
indicates that a disability may be associated with service or 
another service-connected disability.  In this case, there is 
no credible evidence linking the veteran's headaches to any 
incident of service.  The fourth element is whether there is 
sufficient competent medical evidence of record to make a 
decision on the claim.  As the Board found below that the 
preponderance of the evidence weighs against the veteran's 
claims for service connection, a VA examination is not 
required in this case.  Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001).  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran with the development of 
the evidence is required.

Head Trauma, Headaches, and Loss of Balance

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 
(West 2002).  Establishing service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303(a) (2007). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  If a chronic disorder such as a brain 
hemorrhage or brain thrombosis is manifest to a compensable 
degree within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  Presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  The presumptive 
provisions of the statute and Department of Veterans Affairs 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d). 

Factual Background and Analysis

In this case, the veteran contends that he sustained a head 
injury in service as a result of a mine detonation.  The 
claimed in-service head injury purportedly caused headaches 
and loss of balance.  Service treatment records (STRs) are 
negative for any diagnosis of or treatment for a head injury, 
or residuals thereof, in service.  The Board acknowledges, 
however, that the veteran's separation examination is not of 
record.  

In cases where, as here, the veteran's service treatment 
records have been lost or destroyed, the Board has a 
heightened duty to consider and discuss the evidence of 
record and supply well-reasoned bases for its decision as a 
consequence of the veteran's missing service treatment 
records. Washington v. Nicholson, 19 Vet. App. 362, 371 
(2005).

As a preliminary matter, there is no evidence of a diagnosis 
of or treatment for a brain hemorrhage or thrombosis within 
one year after separation of service.  Thus, the veteran is 
not entitled to service connection on a presumptive basis.

Associated with the claims file is a private treatment note 
dated January 2001.  The veteran sought care from a 
neurologist for treatment of constant, severe headaches, loss 
of balance with dizzy spells, memory loss, difficulty 
concentrating, nervousness, back pain, and depression.  The 
veteran reported that his frequent headaches, balance 
problems, and dizziness began approximately three to four 
years ago along with accompanying cervical pain, limitation 
of motion in the hands and arms, weakness, and numbness.  The 
veteran was diagnosed as having a variety of back problems as 
well as major depression and arterial hypertension.  No 
neurological abnormalities were noted and no references to 
the veteran's military service were contained in these 
treatment notes.

The veteran sought emergency care from VA in August 2002 
after experiencing chronic neck and back pain as well as 
neuropathy.  It was noted at that time that the veteran had 
migraine headaches.

In April 2004, the veteran presented to the VA neurology 
clinic for an initial visit.  The examiner noted that the 
veteran's past medical history was significant for chronic 
headaches, hypertension, depression, and PTSD, among other 
conditions.  At the time of the examination, the veteran was 
prescribed Zebutol for treatment of his headaches.  
Previously, the veteran took Fiorcet daily for his headaches.  
Magnetic resonance imaging (MRI) of the veteran's brain was 
interpreted to show small vessel disease.  A neurological 
examination was unremarkable.  The impression was migraine 
headache, probably exacerbated by hypertension and chronic 
use of Fiorcet.  No references to the veteran's military 
service were contained in this treatment note.
The veteran underwent a bone scan in May 2004 for an unknown 
purpose.  The results of the bone scan were interpreted to 
show a solitary metabolically active lesion in the left 
frontoparietal area.  According to the examiner, "it may 
represent a previous trauma vs. a solitary primary bone 
lesion."  No references to the veteran's military service 
were contained in this treatment note.

The veteran participated in the Agent Orange Registry Program 
in August 2004.  The veteran reported having a host of 
medical problems, including migraine headaches.  The veteran 
indicated that the migraine headaches began in 1967.

The veteran was afforded a VA Compensation and Pension (C&P) 
Audiological Examination in October 2004.  The veteran 
reported having hearing loss, balance problems, and a history 
of in-service head trauma.  Audiological testing revealed 
normal hearing with excellent speech recognition ability.

The veteran sought VA care in February 2007 as part of a pain 
management pharmacotherapy follow-up appointment.  The 
veteran stated that he experienced daily headaches and 
occasional photosensitivity or vision problems, but he denied 
nausea or vomiting.  The impression was chronic "tensional-
type headache" secondary to traumatic brain injury (TBI) in 
1967.    

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against a finding of service 
connection for head trauma, headaches, or loss of balance.  
Notably, in-service treatment records are completely negative 
for any diagnosis of or treatment for head trauma or 
residuals thereof.  The first pertinent post-service evidence 
is dated August 2002, over three decades after separation 
from service.  The United States Court of Appeals for the 
Federal Circuit has determined that a significant lapse in 
time between service and post-service medical treatment may 
be considered as part of the analysis of a service connection 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Here, the lapse of over three decades between discharge from 
service and onset of the disability is evidence against the 
veteran's claims.

The Board notes that the Court has in the past held that lay 
testimony is competent regarding features or symptoms of 
injury or disease when the features or symptoms are within 
the personal knowledge and observations of the witness.  
Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

However, the Court has also held that lay persons, such as 
the veteran, are not qualified to offer an opinion that 
requires medical knowledge, such as a diagnosis or an opinion 
as to the cause of a disability that may be related to 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir 2007) (holding that a layperson may provide 
competent evidence to establish a diagnosis where the lay 
person is "competent to identify the medical condition").  
Here, the veteran is capable of observing symptoms such as 
loss of balance or onset of headaches, but the veteran is not 
competent (i.e., professionally qualified) to offer an 
opinion as to the cause of his claimed disabilities.

The veteran claims that he sustained head trauma in service 
as a result of a mine detonation.  Ever since that time, he 
reports having headaches and loss of balance.  The Federal 
Circuit held in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006) that the lack of contemporaneous medical records 
does not, in and of itself, render lay testimony incredible.  
Id. at 1336.  As a finder of fact, though, the Board may 
weigh the absence of contemporaneous records when assessing 
the credibility of the lay evidence.  As a finder of fact, 
the Board, when considering whether lay evidence is 
satisfactory, may also properly consider internal 
inconsistency of the statements, facial plausibility, 
consistency with other evidence submitted on behalf of the 
veteran, and the veteran's demeanor when testifying at a 
hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 
(2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd 
per curiam, 78 F.3d 604(Fed.Cir.1996).

It is noteworthy that the February 2007 VA examiner diagnosed 
the veteran as having chronic "tensional-type headache" 
secondary to traumatic brain injury (TBI) in 1967.  This 
diagnosis was based largely on a history provided by the 
veteran.  While the Board may not disregard a medical opinion 
solely on the rationale that the opinion was based on a 
history given by a veteran, Kowalski v. Nicholson, 19 Vet. 
App. 171, 179 (2005), the Board is entitled to reject a 
medical opinion because other facts in the record contradict 
the facts provided by the veteran that formed the basis of 
the opinion.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
Here, the fact that the examiner reported the veteran's own 
account of the etiology of his claimed head injury is not 
sufficient to support the claim.  In LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995), the Court held:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by additional medical comment 
by that examiner, does not constitute 
"competent medical evidence" . . . 
[and] a bare transcription of lay 
history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.  

Moreover, an opinion based on an inaccurate history has 
essentially no probative value.  See Kightly v. Brown, 6 
Vet.App. 200, 205-06 (1994).  

While the veteran is competent to report that he sustained a 
head injury in service which resulted in loss of balance and 
headaches, the Board finds that the veteran's statements 
regarding the incident and treatment lack credibility.  The 
veteran's STRs fail to reveal any notation of a diagnosis of 
or treatment for a head injury.  There is no evidence in the 
claims folder, other than the veteran's own statements, that 
he sustained a head injury in service and the first 
complaint, diagnosis, or treatment for a neurological 
condition was not until many years after separation from 
service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006); Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Consequently, the Board finds that the opinion provided in 
the February 2007 VA treatment note is based on an inaccurate 
factual premise and is not assigned any probative value. 
   
As an alternative to establishing the second and third prong 
in Hickson, the veteran may show a continuity of 
symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007) (citing 38 C.F.R. § 3.303(b) (2006); Savage v. Gober, 
10 Vet. App. 488, 495-97 (1997)).  Continuity of 
symptomatology may be established if (1) the condition was 
"noted" during service; (2) there is evidence of post-
service continuity of the same symptomatology; and (3) there 
is medical, or in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomology.  Savage, 10 Vet. App. at 495-96.  

The veteran has provided conflicting information regarding 
the onset of his claimed neurological conditions.  In January 
2001, the veteran reported that his frequent headaches, 
balance problems, and dizziness began approximately three to 
four years ago along with accompanying cervical pain, 
limitation of motion in the hands and arms, weakness, and 
numbness.  In the alternative, the Board notes that the 
veteran participated in the Agent Orange Registry Program in 
August 2004.  The veteran reported having a host of medical 
problems, including migraine headaches.  The veteran 
indicated at that time that the migraine headaches began in 
1967.

As noted above, there is no evidence of in-service treatment 
for or a diagnosis of a head injury, headaches, or loss of 
balance.  In light of the veteran's conflicting statements 
and absence of STRs or other competent, credible evidence to 
support the veteran's contentions, the Board finds that the 
veteran failed to establish continuity of symptomatology in 
this case.  Even if the Board were to find that there was 
continuity of symptomatology in light of the continued 
complaints of headaches, the record does not support a 
credible link between the veteran's active service and the 
current disabilities. 

As previously stated, entitlement to service connection 
requires a finding that there is a current disability that 
has a relationship to an in-service injury or disease.  In 
this case, there is competent medical evidence showing a 
diagnosis of tension headaches or migraines with subjective 
symptoms such as loss of balance, but there is no credible 
evidence to link this disability, which occurred many years 
after discharge from service, to the veteran's period of 
active service.  On the contrary, the competent and credible 
medical evidence of record links the veteran's headaches to a 
variety of non-service-connected disabilities such as 
hypertension, a back condition, and chronic use of Fiorcet.  
Accordingly, the Board finds that the veteran's claims for 
service connection are denied.  
  

ORDER

Service connection for head trauma is denied.

Service connection for headaches is denied.

Service connection for loss of balance is denied.


REMAND

Post-Traumatic Stress Disorder

The veteran's service personnel records (SPRs) reflect that 
he served on active duty from December 1965 to September 1967 
with service in the Republic of Vietnam from August 1966 to 
September 1967.  The veteran's record of assignments shows 
that he was attached to "CoB, 588th EngrBn (C)(A) USARPAC" 
while in Vietnam and that he served at various times as a 
pioneer, combat engineer, and combat demolition specialist.  
The veteran received the Vietnam Service Medal (2 Bronze 
Stars), Republic of Vietnam Campaign Medal (1960 Device), and 
the Republic of Vietnam Gallantry Cross (with Palm Unit 
Citation Badge), among other decorations.

The veteran was diagnosed as having major depressive disorder 
by history in a VA treatment note dated September 2002.  The 
examiner sought to rule out PTSD and major depressive 
disorder with psychotic features.

An August 2003 VA follow-up treatment note indicated that the 
veteran did not meet the criteria for a diagnosis of PTSD.  
According to the examiner, the veteran nevertheless insisted 
that he continue to be evaluated at the VA PTSD clinic.  The 
veteran reported flashbacks, but was unable to describe them.  
The impression was major depressive disorder by history.  
Subsequent VA treatment notes diagnosed the veteran as having 
major depressive disorder, anxiety disorder, and depression, 
not otherwise specified.

The veteran sought private psychiatric treatment in April 
2004 from G. Tejedor, M.D.  The veteran indicated that he 
sustained a head injury in service as a result of a booby 
trap.  The veteran also reported having abrupt mood changes, 
severe headaches, insomnia, lack of interest, nightmares, and 
low self-esteem.  The veteran indicated that he received 
psychiatric treatment in 1977 following discharge from 
service and again in 2000 for "nervousness and night 
terrors."  The Board notes that these records are not 
associated with the claims file and should be obtained.  The 
impression was PTSD and major depression.     

In a statement dated August 2004, the veteran recalled an 
incident while stationed at the "main camp" in Tay Ninh in 
which several medics and nurses were killed during a mortar 
attack.  The veteran indicated that his unit was building a 
barracks at the time of the attack.  The veteran reported 
nearly daily attacks on the "campsite," and he stated that 
these events were "very stressful and breathtaking."  

The veteran also stated that he witnessed civilians being 
killed after stepping on buried explosives hidden in the 
road.  The veteran indicated that he had to repair numerous 
holes in the road following these incidents.

Associated with the claims file is an additional statement 
from the veteran dated March 2005 in which he recounted other 
stressful in-service events.  Notably, the veteran stated 
that he constructed a medical barracks at "Tai Ninh" in 
1966 when his position received a mortar attack.  The veteran 
reported that five or six doctors or nurses were killed in 
the attack.

Unit histories for the 588th Engineer Battalion obtained from 
the Internet showed that the unit operated primarily from a 
base camp in Tay Ninh and later at Cu Chi.  An unclassified 
operational report from the Office of the Adjutant General of 
the Department of the Army for the 45th Surgical Hospital in 
Tay Ninh dated April 10, 1967 indicated that the hospital 
sustained a mortar attack on November 4, 1966.  The hospital 
commander was killed in the attack and one enlisted soldier 
was injured.  The Board notes that the operational report 
appears to be credible, and additional corroboration of this 
stressor need not be undertaken unless the RO deems it 
necessary.

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  This duty to assist includes providing a thorough and 
contemporaneous medical examination.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  The veteran in this case has not 
been afforded a VA examination.  Thus, the RO should schedule 
the veteran for a medical examination to ascertain the nature 
and etiology of any and all psychiatric disabilities and 
their relationship, if any, to service.  

Additionally, the veteran receives medical care through VA.  
VA is required to make reasonable efforts to help a veteran 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).  In Bell v. Derwinski, 2 
Vet. App. 611 (1992), the Court held that VA has constructive 
notice of VA-generated documents that could reasonably be 
expected to be part of the record, and that such documents 
are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually 
before the adjudicating body.  Therefore, the RO should 
request all VA medical records pertaining to the veteran that 
are dated from November 22, 2007 to the present.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
ask him to identify all sources of VA and 
non-VA treatment for his claimed 
psychiatric disability not already of 
record.  In particular, the veteran is 
asked to provide, or authorize VA to 
obtain, any and all treatment records 
dated 1977 and 2000 pertaining to the 
veteran and the claimed psychiatric 
disability.  

2.  The RO should contact the appropriate 
VA medical facilities and attempt to obtain 
medical treatment records that are dated 
from November 22, 2007 to the present.  

3.  If the RO deems it necessary, the RO 
should undertake any additional 
corroboration of the stressor or stressors 
claimed by the veteran.

4.  After the above development is 
complete, and assuming the RO is satisfied 
that the veterans stressor(s) have been 
corroborated, the RO should make 
arrangements for the veteran to undergo a 
psychiatric examination at a VA medical 
facility in order to ascertain the nature 
of all psychiatric disabilities and proper 
diagnoses thereof, to include PTSD as set 
forth in the Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) 
(DSM-IV).  The claims folder and a copy of 
this remand must be made available to the 
examiner.  The examiner should note in the 
examination report that the claims folder 
and the remand have been reviewed.  Any 
appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.

If the examiner concludes that the veteran 
meets the criteria for a PTSD diagnosis, 
the examiner is asked to express an 
opinion as to whether the PTSD is at least 
as likely as not (i.e., 50 percent or 
greater possibility) related to the 
veteran's military service, and 
specifically, to a confirmed stressor such 
as the November 1966 mortar attack at the 
hospital.  (Note: only a confirmed 
stressor, or a combat stressor not needing 
to be independently verified, can serve as 
a viable basis for the diagnosis).  The 
examiner must provide a complete rationale 
for any stated opinion.

If the examiner determines that the 
veteran does not meet the criteria for a 
diagnosis of PTSD, the examiner is asked 
to comment on the April 2004 private 
medical opinion from G. Tejedor, M.D.

If any other psychiatric conditions are 
diagnosed, such as major depressive 
disorder, depression, or anxiety disorder, 
the examiner is asked to express an 
opinion as to whether the condition(s) are 
at least as likely as not (i.e., 50 
percent or greater possibility) related to 
the veteran's military service.  The 
examiner must provide a complete rationale 
for any stated opinion.

5.  Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


